Citation Nr: 1048363	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  07-02 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 decision by the RO that, in pertinent 
part, granted service connection for PTSD and assigned a 30 
percent evaluation therefor, effective from May 20, 2005.  The 
Veteran disagreed with the assigned evaluation.

In November 2006, while the appeal was pending, and following a 
new VA examination, the RO increased the evaluation for PTSD to 
50 percent, effective from May 20, 2005.  The Veteran continued 
to express dissatisfaction with the assigned rating.

This case was previously before the Board in November 2009, when 
it was remanded for additional development.  The case was 
returned to the Board in August 2010, and the Veteran's 
representative submitted a written presentation in November.  In 
the written presentation, the representative waived initial RO 
review of evidence received at the Board in August 2010.  See 
38 C.F.R. § 20.1304(c).

In a statement received in August 2010, the Veteran reported that 
he suffered from headaches, stomach aches, dizziness, back pain, 
and other body aches and pains as a result of depression and 
stress.  It is not entirely clear from his submission whether he 
is seeking to establish service connection for those problems on 
a secondary basis.  See 38 C.F.R. § 3.310.  If he is, he and his 
representative should so notify the RO so that those matters can 
be adjudicated.

The Board's present decision is limited to the matter of the 
Veteran's entitlement to an initial rating in excess of 50 
percent for PTSD.  For the reasons set forth below, the matter of 
his entitlement to TDIU is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.




FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran maintains, in essence, that the 50 percent evaluation 
currently assigned for his service-connected PTSD is inadequate.  
He says that he suffers from depression, anxiety, irritability, 
nightmares, sleepiness, flashbacks, and memory problems, and that 
he has difficulty communicating with others.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim. 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and 
Assistance Requirements and Technical Correction, 73 Fed. Reg. 
23,353 (Apr. 30, 2008) (now codified at 38 C.F.R. § 3.159) 
(removing the prior requirement that VA ask the claimant to 
provide any pertinent evidence in his possession).
 
The United States Court of Appeals for Veterans Claims (Court) 
has held that the notice requirements of the VCAA apply generally 
to all five elements of a service connection claim; namely, (1) 
veteran status, (2) existence of a disability, (3) a connection 
between the veteran's service and the disability, (4) degree of 
disability, and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Ordinarily, notice with 
respect to each of these elements must be provided to the 
claimant prior to the initial unfavorable decision by the agency 
of original jurisdiction (AOJ).  Id.

In the present case, the Board finds that VA has satisfied its 
duty to notify.  By way of VCAA notice letters sent to the 
Veteran in July 2005, July 2006, and January 2010, the AOJ 
informed the Veteran of the information and evidence required to 
substantiate his claim and of his and VA's respective duties for 
obtaining the information and evidence.  He was also informed of 
the manner in which ratings and effective dates are assigned for 
awards of disability benefits.  Although the totality of the 
required notice was not provided until after his claim was 
initially adjudicated, the claim was subsequently re-adjudicated 
in a July 2010 supplemental statement of the case (SSOC), thereby 
correcting any defect in the timing of the notice.  See, e.g., 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No 
further corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2010).  This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2010).

In the present case, the Board finds that the duty to assist has 
been fulfilled.  The Veteran's service treatment records have 
been obtained, as have records of relevant post-service VA 
medical care.  He has also been examined (in October 2005, 
November 2006, and February 2010).  The reports of those 
examinations, taken together with other evidence of record, 
contain descriptions of impairment sufficient for the proper 
evaluation of his disability.  No further development action is 
required.

II.  The Merits of the Veteran's Appeal

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate 
diagnostic codes identify the evaluations to be assigned to the 
various disabilities.

If there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010). 

PTSD is evaluated in accordance with the criteria set forth in 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  A 50 percent 
rating is warranted if the disorder is manifested by occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more than 
once a week); difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted if the disorder is manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; impaired 
impulse control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted if the 
disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting oneself or others; an intermittent inability to 
perform the activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; and 
memory loss for names of close relatives, one's own occupation, 
or one's own name.  Id.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002) (indicating that the Secretary's use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated for 
each rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the effect 
of those symptoms on the claimant's social and work situation).

Following a review of the relevant evidence in this case, and the 
applicable law and regulations, it is the Board's conclusion that 
the preponderance of the evidence is against the assignment of a 
schedular evaluation in excess of 50 percent for the Veteran's 
PTSD.  The Veteran's complaints relative to PTSD, contemporaneous 
with his claim for service connection, include intrusive thoughts 
of Vietnam, nightmares, night sweats, restless sleep, flashbacks, 
exaggerated startle response, isolative behavior, crowd 
avoidance, lack of trust, emotional detachment, mood swings, 
decreased interest in activities, low energy and motivation, and 
intermittent suicidal (and, during periods of anger, rare 
homicidal) ideation, with no plan or intent.  He has reported 
drinking beer to manage his symptoms, and the medical evidence 
shows that his disability is objectively manifested by depressed, 
anxious, and irritable mood, and feelings of suspicion and 
paranoia.  Constricted or labile affect, psychomotor retardation, 
limited spontaneity of speech, impaired short-term memory 
(forgets where he puts things), and inability to interpret 
proverbs have also been noted on occasion.

The objective evidence shows, however, that psychotropic 
medications have aided in managing the Veteran's symptoms.  The 
evidence, including the reports of his multiple VA compensation 
examinations, shows that his appearance has been consistently 
described as adequate or well groomed; that he is alert, 
attentive, cooperative, and pleasant on examination, with good 
eye contact; that he is attentive and interactive in group 
therapy; that his thought process is linear, with no delusional 
content; that he is oriented to person, place, time, and 
situation; that his long-term memory is intact; that his 
concentration is fair to good; that his insight is fair to good; 
that his judgment and impulse control are good; that his thought 
process is logical and coherent; and that his ability for 
abstract thinking is intact.  He has reported that he has been 
married for more than 30 years; that he has a good to fairly good 
relationship with his daughter; that he has good relationships 
with his grandchildren; that he is close to his brother, whom he 
visits and assists; and that, with therapy, he has made good 
progress communicating with others.  He has also indicated that 
he engages in gardening and walking for exercise.

The Board acknowledges that that the Veteran has exhibited 
symptoms equivalent to some of those which would warrant a higher 
evaluation under the applicable criteria, including intermittent 
suicidal (and rare homicidal) ideation, depression, difficulty 
adapting to stress, and impaired impulse control, sometimes 
accompanied by physical aggression.  In addition, he has been 
assigned recent GAF scores in the range of 46 to 55; scores that 
are generally indicative of "moderate" to "serious" impairment 
in social, occupational, or school functioning.  See American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994).

The evidence does not show, however, that the Veteran exhibits 
anything approximating obsessional rituals; illogical, obscure, 
irrelevant, circumstantial, circumlocutory, or stereotyped 
speech; spatial disorientation; or neglect of personal appearance 
and hygiene.  Nor does he exhibit symptoms approximating gross 
impairment in thought processes or communication; persistent 
delusions; grossly inappropriate behavior; intermittent inability 
to perform activities of daily living; disorientation to time or 
place; or memory loss for the names of close relatives, his own 
occupation, or his own name.  The evidence shows that he is 
capable of maintaining effective relationships, at least with 
members of his family; that he does not any intent or plan to 
harm himself or others; that his history of physical aggression 
is rare, particularly in more recent years; and that he has no 
psychotic hallucinations separate and apart from nightmares and 
flashbacks symptomatic of PTSD.

Under the circumstances-given the totality of the evidence-it 
is the Board's conclusion that the Veteran's disability picture 
more nearly approximates the criteria required for the current 50 
percent rating.  The weight of the evidence is against the 
assignment of a higher schedular evaluation.

In arriving at this conclusion, the Board has specifically 
considered whether the Veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion, however, that the 
Veteran's PTSD has never been more than 50 percent disabling 
since the time that the underlying claim for service connection 
was filed.  A "staged rating" is not warranted.

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1) (2010).  The criteria for 
such an award is a finding that the case presents an exceptional 
or unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of regular 
schedular standards.

The Board has considered whether the Veteran's claim should be 
referred for consideration of an extraschedular evaluation, and 
has concluded that no such referral is warranted.  The Veteran's 
psychiatric symptoms are fully contemplated by the relevant 
diagnostic criteria.  There is nothing in the record to suggest 
that his disability picture is so exceptional or unusual as to 
render impractical the application of the regular schedular 
standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial evaluation in excess of 50 percent for PTSD is denied.


REMAND

During his most recent VA examination, in February 2010, the 
Veteran alleged, in effect, that he had become unable to work as 
a result of sleeplessness and fatigue attributable to PTSD.  In 
Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a 
claim for TDIU, either expressly raised by the Veteran or 
reasonably raised by the record, involves an attempt to obtain an 
appropriate rating for a disability and is part of the claim for 
an increased rating.  Because the RO has not yet addressed the 
matter of the Veteran's entitlement to TDIU in the first 
instance, the matter must be remanded to the RO for development.  
38 C.F.R. § 19.9 (2010).

Accordingly, this matter is REMANDED for the following actions:

1. Send a letter to the Veteran and his 
representative, asking them to provide 
sufficient information, and if necessary, 
authorization, to enable VA to obtain any 
additional treatment records not currently 
of record that might be pertinent to the 
matter of the Veteran's entitlement to 
TDIU.  Based on the response, assist the 
Veteran in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, notify 
the Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe the further action to be taken.

2.  After the foregoing development has 
been completed, schedule the Veteran for 
an appropriate VA examination to determine 
whether he is unemployable solely as a 
result of his service-connected PTSD.  The 
claims folder must be made available to 
the examiner for review.  Based on the 
examination and review of the record, the 
examiner should specifically address 
whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
probable) that the Veteran's service-
connected PTSD, without regard to his age 
or the effects of any non-service-
connected disabilities, is severe enough 
to preclude him from obtaining and 
maintaining any form of gainful employment 
consistent with his education and 
occupational experience.

3.  Thereafter, adjudicatory action should 
be taken on the matter of the Veteran's 
entitlement to TDIU.  If the benefit 
sought is denied, an SSOC should be 
provided to the veteran and his 
representative.  The SSOC should contain, 
among other things, a citation to, and 
summary of, the pertinent law and 
regulations relating to the adjudication 
of TDIU.

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No action 
is required by the Veteran until he receives further notice, but 
he may furnish additional evidence and argument while the case is 
in remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this 
remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate disposition 
of this appeal.



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


